Jenkins, P. J.
Kenyon brought suit against the Bank of Parrott for damages in the sum of $100, alleging in substance that he was the owner of ten shares of the capital stock of the Farmers Union Gin Company, of the par value of $100 and of the actual value of $140; that on April 4, 1919, the gin company, by and through its president and secretary, executed to its president a deed to all of its property, and that on July 30, 1924, the grantee therein executed a deed conveying the property to the defendant, and that the defendant went into possession of the property formerly belonging to the gin company and refuses to recognize the plaintiff’s rights therein; that after the execution of the deed to the company’s president, the president,recognized the plaintiff’s rights as a shareholder, and continued to pay him dividends on his stock until the execution of his deed to the defendant, and offered to purchase his stock in the corporation, but that the plaintiff declined to sell. He alleged that he had no notice of the intention of the president to deed to himself the assets of the company, and had no notice of any meeting of the company’s stockholders with reference thereto. He further alleged that the defendant, “at the time it acquired its rights in and to said property by virtue of the deed aforesaid, . . through its officers had actual notice and knowledge of the fact that petitioner’s ten shares of stock in the Farmers Union Gin Company were still outstanding and owned by-petitioner.” It was not alleged that the president did not pay full value for the corporation’s property, or that the defendant did not pay the president for the property, or that there was any fraud in either of such transactions. The conveyance to the president, made in the year 1919, sets forth a consideration of $2500. The petition does not set forth what the value of the property was at the time of such conveyance, but does allege that at the time of the second conveyance, in the year 1924, from the president to the defendant, the property was worth $3500. It was contended by the defendant that the petition showed on its'face that any claim the plaintiff might have had was barred b-y the statute of limitations, and the plaintiff contended that such bar did not attach, because the president of the corporation had con-*139tinned to pay dividends to the plaintiff after the date of the company’s deed to him.

Judgment reversed.

Stephens and Bell, JJ., concur.